Title: To James Madison from William I, 6 March 1816
From: William I (of the Netherlands)
To: Madison, James


                    
                        Très Cher & Grand Ami,
                        La Haye ce 6 Mars 1816.
                    
                    C’est avec un vrai plaisir que j’informe Votre Excellence du mariage entre mon très Cher Fils le Prince d’Orange & Son Altesse Impériale Madame la Grande Duchesse Anne Paulowne, dont les fiancailles ont été célébrées à St. Petersbourg le neuf Fevrier dernier. Je Suis trop persuadé des sentimens que Vous me portez, ainsi qu’a ma Maison Royale, pour ne pas être convaincu que Vous partagerez la satisfaction que cet heureux évènement me fait éprouver & saisis avec empressement cette occasion de Vous renouveller l’assuran⟨ce⟩ de mon sincère attachement & de ma haute estime Sur ce je prie Dieu Très Chèr & Grand Ami, qu’il Vous ait en Sa Sainte & digne garde. Votre Bon Ami
                    
                        
                            Guillaume
                        
                    
                 
                    CONDENSED TRANSLATION
                    Is pleased to inform JM of the marriage of his son, the Prince of Orange, to Her Imperial Highness, Grand Duchess Anna Pavlovna. The betrothal was celebrated in St. Petersburg on 9 Feb. 1816. Believes that JM shares his satisfaction at this happy event and seizes the occasion to offer renewed assurance of his sincere attachment and high regard.
                